                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DONALD ALBERT STROBEL,                                Case No. 19‐CV‐583 (NEB/BRT)

                      Petitioner,

 v.                                                     ORDER ON REPORT AND
                                                         RECOMMENDATION
 JEFF TITUS,

                      Respondent.



       The Court has received the December 20, 2019 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. [ECF No. 15.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter,

       IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation [ECF No. 15] is ACCEPTED,

       2. Petitioner’s writ of habeas corpus under 28 U.S.C. § 2254 [ECF No. 1] is

          DENIED;

       3. This action is DISMISSED WITH PREJUDICE; and

       4. No certificate of appealability be issued.
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 21, 2020           BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
